FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

SOUTHEAST ALASKA CONSERVATION           
COUNCIL; SIERRA CLUB; LYNN
CANAL CONSERVATION,
               Plaintiffs-Appellants,
                 v.
UNITED STATES ARMY CORPS OF
ENGINEERS; TIMOTHY J. GALLAGHER                No. 06-35679
Colonel, in his official capacity as
District Engineer; LARRY L.                       D.C. No.
REEDER, in his official capacity of
Chief of the Regulatory Branch;
                                           CV-05-00012-J-JKS
                                             District of Alaska,
DOMINIC IZZO, in his official                      Juneau
capacity as Principal Deputy                      ORDER
Assistant Secretary of the Army
(Civil Works); UNITED STATES
FOREST SERVICE,
             Defendants-Appellees,
COEUR ALASKA, INC.; GOLDBELT,
INC.; STATE OF ALASKA,
  Defendant-intervenors-Appellees.
                                        
    On Remand from the United States Supreme Court

                    Filed August 31, 2009

      Before: Procter Hug, Jr., A. Wallace Tashima and
              Susan P. Graber, Circuit Judges.




                            12075
12076    SOUTHEAST ALASKA CONSERVATION v. USACE
                          ORDER

   This case returns to us on remand from the Supreme Court
of the United States. Southeast Alaska Conservation Council
v. U.S. Army Corps of Engineers, 486 F.3d 638 (9th Cir.
2007), reversed and remanded by 129 S.Ct. 2458 (2009). We,
in turn, remand to the district court for further proceedings
consistent with the Supreme Court’s opinion.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.